Citation Nr: 1011367	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  06-09 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for residuals of a 
fractured left fibula, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

Although the Veteran's June 2005 statement expressed 
disagreement as to a number of claims denied by the RO in the 
November 2004 rating decision, these issues are not in 
appellate status because his subsequent March 2006 VA Form 9, 
Appeal to Board of Veterans' Appeals, limited the issue on 
appeal to the issue listed on the first page of this 
decision.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) 
("where ... the claimant expressly indicates an intent that 
adjudication of certain specific claims not proceed at a 
certain point in time, neither the RO nor BVA has authority 
to adjudicate those specific claims, absent a subsequent 
request or authorization from the claimant or his or her 
representative").


FINDING OF FACT

The preponderance of the competent and credible evidence of 
record does not show that the Veteran's residuals of a 
fractured left fibula is manifested by moderate knee or ankle 
disability, even taking into account his complaints of pain, 
at any times during the pendency of the appeal.


CONCLUSION OF LAW

The Veteran has not met the criteria for a rating in excess 
of 10 percent for residuals of a fractured left fibula at any 
times during the pendency of the appeal.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 
4.71a, Diagnostic Code 5262 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that the Veteran was provided adequate 
38 U.S.C.A. § 5103(a) notice in a May 2004 letter.  While the 
Veteran was not provided notice in accordance with the United 
States Court of Appeals for Veterans Claims (Court) holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006) regarding 
the type of evidence necessary to establish effective dates, 
the Board finds that this error is harmless error because the 
claim is being denied and therefore any effective date issue 
is moot.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Moreover, the Board finds that even if the above 
letter did not provide the Veteran with adequate notice, this 
notice problem does not constitute prejudicial error in this 
case because the record reflects that a reasonable person 
could be expected to understand what was needed to 
substantiate the claim after reading the above letter, the 
rating decision, and the statement of the case.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board 
finds that there can be no prejudice to the Veteran due to a 
lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, 
none has been specifically alleged.  Id.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that VA obtained and associated with the claim's 
file all identified and available post-service treatment 
records.  The Veteran was also afforded a VA examination in 
September 2004 which is adequate for rating purposes because 
the examiner had the Veteran's claims file and conducted an 
evaluation of the claimant which allows the Board to rate the 
severity of his disability under all applicable rating 
criteria.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 
Vet App 303 (2007).  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran asserts that his residuals of a fractured left 
fibula meet the criteria for an increased rating.  It is also 
requested that the Veteran be afforded the benefit of the 
doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the Veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

A November 2004 rating decision granted an increased, 10 
percent rating, for the Veteran's residuals of a fractured 
left fibula under 38 C.F.R. § 4.71a, Diagnostic Code 5262, 
effective from April 7, 2004.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, a 10 percent 
rating requires malunion of the tibia and fibula with slight 
knee or ankle disability and a 20 percent rating requires 
malunion of the tibia and fibula with moderate knee or ankle 
disability.  38 C.F.R. § 4.71a.  

In this regard, the words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2009).  It should 
also be noted that use of terminology such as "severe" by 
VA examiners and others, although an element of evidence to 
be considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

With the above criteria in mind, the Board notes that the 
results from the Veteran's September 2004 VA examination 
reflect the severity of the Veteran's disability.  
Specifically, when seen at that time, left ankle range of 
motion was limited to 20 degrees of dorsiflexion, 35 degrees 
of plantar flexion, and 15 degrees of eversion and inversion 
taking into account pain, weakness, fatigue, and repetitive 
use.  Evans, supra; DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45.  
(Normal range of motion of the ankle is 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II (2009))  Other adverse 
symptomatology seen at that time, was "some tenderness" to 
palpation along the posterolateral aspect of the distal 
fibula and x-ray evidence of arthritis.  These opinions are 
not contradicted by any other medical opinion of record.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).

Therefore, while the term "moderate" knee or ankle 
disability is not defined by regulation, the Board finds that 
it amounts to more than the 10 degrees of lost plantar 
flexion, x-ray evidence of arthritis, and "some" tenderness 
seen by the September 2004 VA examiner.  Accordingly, an 
increased rating is not warranted for the residuals of a 
fractured left fibula even taking into account the Veteran's 
complaints of pain under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5262.  This is true throughout the period of time 
during which his claim has been pending and therefore 
consideration of staged ratings are not warranted.  Hart, 
supra.

As to whether the Veteran is entitled to an increased rating 
under another Diagnostic Code, the Board notes that a review 
of the record on appeal does not show that he has any 
residuals right knee problems due to his fractured left 
fibula.  Therefore, 38 C.F.R. § 4.71a, Diagnostic Codes 5256 
to 5261 (2009) are not for application.  See Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  

As to the criteria used to rate disabilities of the ankle, 
the Board finds that 38 C.F.R. § 4.71a, Diagnostic 
Codes 5270, 5272, 5273, and 5274 (2009) are also not for 
application because a review of the record on appeal does not 
show that residuals of the fractured left fibula caused 
ankylosis, malunion of the os calcis or astragalus with 
marked deformity, or an astragalectomy.  Id; Also see 
Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that in 
the absence of ankylosis the Board may not rate a service-
connected disability as ankylosis).

Next, the Board notes that residuals of the fractured left 
fibula cause limitation of motion of the left ankle.  
Moreover, 38 C.F.R. § 4.71a, Diagnostic Code 5271 provides an 
increased, 20 percent rating, for "marked" limitation of 
motion of the ankle.  

However, the Board also does not find that a rating in excess 
of 10 percent is warranted under Diagnostic Code 5271 for the 
Veteran's residuals of the fractured left fibula under this 
code section because, as reported above, even taking into 
account his complaints of pain as per the Court's hold in 
DeLuca and as per 38 C.F.R. §§ 4.40, 4.45, his disability 
only causes 10 degrees of lost plantar flexion.  Therefore, 
while the term "marked" limitation of motion is not defined 
by regulation, the Board finds that it amounts to more than 
10 degrees of lost plantar flexion.  Accordingly, an 
increased rating is not warranted for the residuals of a 
fractured left fibula even taking into account the Veteran's 
complaints of pain under Diagnostic Codes 5271.  This is true 
throughout the period of time during which his claim has been 
pending and therefore consideration of staged ratings are not 
warranted.  Hart, supra.

Based on the Veteran's and his representative's written 
statements to the RO, the Board will considered the 
application of 38 C.F.R. § 3.321(b)(1) (2009).  Although the 
Veteran and his representative appear to claim that the 
rating schedule does not adequately compensate the claimant 
for the problems caused by his residuals of a fractured left 
fibula, the evidence does not objectively show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  Id.  
There simply is no objective evidence that his residuals of a 
fractured left fibula, acting alone, has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  In fact, the September 2004 VA examiner opined 
that he had no incapacitating episodes, it did not require 
that he use an assistive device, and it did not have any 
effect on his usual occupation or daily activities.  This 
opinion is not contradicted by any other medical opinion of 
record.  Colvin, supra.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO and the claimant's statements to his VA 
examiner.  In this regard, the Veteran is credible to report 
on what he sees and feels and others are credible to report 
on what they can see.  See Davidson, supra; Jandreau, supra; 
Buchanan, supra; Charles, supra; also see Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  For example, the Veteran 
is competent to report that he has problems with pain and 
limitation of motion of the left ankle.  However, neither the 
Veteran or his representative are competent to opine as to 
whether his residuals of the fractured left fibula cause 
"moderate" ankle or knee motion disability because 
providing such a credible opinion requires special medical 
training.  Id; also see Espiritu, supra.  Moreover, even they 
were credible to provide such an opinion, the Board finds 
more competent and credible the medical opinion provided by 
the expert at the Veteran's VA examination than his and his 
representative's lay assertions.  Id; also see Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches....  As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [Board as] 
adjudicators. . .").

In adjudicating the current appeal for an increased rating, 
the Board has not overlooked the Court's recent holding in 
Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) 
(holding that claims for higher evaluations also include a 
claim for a total rating based on individual unemployability 
(TDIU) when the appellant claims he is unable to work due to 
a service connected disability).  However, the Board finds 
that Rice is not applicable to the current appeal because the 
Veteran has never claimed that his service connected 
residuals of a fractured left fibula prevents him from 
obtaining and/or maintaining employment.  Therefore, the 
Board finds that the current decision need not consider 
whether the Veteran meets the criteria for a TDIU.



The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim for an increased rating for residuals 
of a fractured left fibula must be denied. 


ORDER

A rating in excess of 10 percent for residuals of a fractured 
left fibula is denied at all times during the pendency of the 
appeal.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


